         Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 1 of 16

                                                                          6/29/20


Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Moose Toys Pty LTD, Moose Creative Pty LTD,
Moose Enterprise Pty LTD and
Moose Creative Management Pty LTD

                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 MOOSE TOYS PTY LTD, MOOSE CREATIVE
 PTY LTD, MOOSE ENTERPRISE PTY LTD,
 and MOOSE CREATIVE MANAGEMENT
 PTY LTD,

 Plaintiffs                                         CIVIL ACTION No.
                                                     18-cv-9262 (AJN)
 v.
                                                      [PROPOSED]
 ADDITION, AMAZINGHOURSE, AMAZING-             FINAL DEFAULT JUDGMENT
 WOMEN, AQWXHYG, BABOHOUSE, BABY              AND PERMANENT INJUNCTION
 E-COMMERCE, BABY_MUMMY, BANANA                         ORDER
 BOW,    BAYUEGESANG,    BEAR'S-PAW,
 BESTFRUITBASKET, BESTU, BIGGDERAM,
 BLACKROSEFLOWER,           BRANTY,
 CANDINYSEASON, CHEAPCHEAPHOME,
 CHENSIPENG,   CHENXINTAO,    CHINA
 GOOD     COMMODITY,     CINDERELLA
 CASTLE,     CLOUDLING,       CYLIN,
 DEALMORE, DMENZHIHAO, ETERNAL
 FADE, FEMALE'S SHOP, FREDERICA7,
 FUKEYANG, FULLSTARS, FUQIAN1993,
 GILT, GONGJIYAYAYA, GOODSGOGO,
 GREATTOUCH, HMKERY, HUYAFEI58,
       Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 2 of 16



IBAY,     JIANGMEIQIN,     JUSTEPEAN,
JUZIAIMEILI,          LAOTAITAISHOP,
LEOLIN459, LEOPARD 666, LHZHENG875,
LIBERTY       CUTE,       LIUXIAOXUE,
LIXIAOLI123LIXIAOLI,          LIYAN11,
LIYANQING,               LOCAL_KING,
LOVEINSEATTLE,       LUOPINGYAN1985,
MIKE1992,        MINI.         COCCO,
MINMINNVZHUANG,         NANJIEMAYUN,
NUAN       XIAO    WU,      OPPOHERE,
PENGPENGHUI520,         PENGXIAOYUE,
QINGGUOCHAODIAN, REDROSEFLOWER,
RENEWIT, SELF-ABANDONMENT PEOPLE,
SHANGDONGSHANG,
SHENGHUOYANGGUANGYULU,
SIMSPEELGOED,       SMILELIKEACHILD,
SPARKLESHINE, SUP_INN, TENGXWYAPP,
THE DEW FOOTWEAR, VASIONTOPMERIT,
VISIONALPARK,        WAITINGFOUYOU,
WANGDACHUI,             WANGTONG992,
WANGWANWAN520520, WEIXIAOMING1,
WENWEN198905011, WHITE IN, WSXERN,
WZJWZJ,           XIANGTINGTING345,
XIAOBAOZHEN,             YALIPUJIANG,
YANGYONGBANG,       YUEMEIRENAIYUE,
ZHANGDONGMEI43,        ZHANGNISTORE,
ZHUAOHUANHUAN0606, ZJUN156 AND
ZYT15919,

Defendants
        Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 3 of 16



                                    GLOSSARY

       Term                                Definition                               Docket Entry
                                                                                      Number
Plaintiffs or     Moose Toys Pty LTD, Moose Creative Pty LTD, Moose                     N/A
“Moose”           Enterprise Pty LTD and Moose Creative Management Pty
                  LTD
Defendants        addition, amazinghourse, amazing-women, AQWxhYG,                      N/A
                  babohouse, BABY E-commerce, baby_mummy, banana bow,
                  bayuegesang, Bear's-paw, bestfruitbasket, bestu, biggderam,
                  blackroseflower, Branty, candinyseason, cheapcheaphome,
                  chensipeng, chenxintao, China good commodity, Cinderella
                  castle, CLOUDLING, Cylin, Dealmore, dmenzhihao, eternal
                  fade, Female's shop, Frederica7, fukeyang, Fullstars,
                  fuqian1993, Gilt, gongjiyayaya, goodsgogo, Greattouch,
                  hmkery, huyafei58, Ibay, jiangmeiqin, justepean, juziaimeili,
                  laotaitaishop, LEOLIN459, leopard 666, lhzheng875, liberty
                  cute, liuxiaoxue, lixiaoli123lixiaoli, liyan11, liyanqing,
                  local_king, Loveinseattle, luopingyan1985, Mike1992, Mini.
                  Cocco, minminnvzhuang, nanjiemayun, nuan xiao wu,
                  oppohere, pengpenghui520, pengxiaoyue, qingguochaodian,
                  Redroseflower,      renewit,    self-abandonment         people,
                  shangdongshang, shenghuoyangguangyulu, Simspeelgoed,
                  smilelikeachild, SparkleShine, Sup_inn, tengxwyapp, The
                  dew footwear, vasiontopmerit, visionalpark, waitingfouyou,
                  wangdachui,         wangtong992,        wangwanwan520520,
                  weixiaoming1, wenwen198905011, White In, wsxern,
                  wzjwzj, xiangtingting345, xiaobaozhen, yalipujiang,
                  yangyongbang,         yuemeirenaiyue,        zhangdongmei43,
                  zhangnistore, zhuaohuanhuan0606, zjun156 and zyt15919
Defaulting        addition, banana bow, bestu, chenxintao, China good                   N/A
Defendants        commodity, CLOUDLING, fuqian1993, laotaitaishop,
                  LEOLIN459, Mike1992, nuan xiao wu, oppohere, self-
                  abandonment       people,     waitingfouyou,       wangdachui,
                  wangtong992,         weixiaoming1,        wenwen198905011,
                  yalipujiang, and zyt15919
Wish              A San Francisco, California-based, online marketplace and e-          N/A
                  commerce platform located at Wish.com, which is owned by
                  ContextLogic, Inc., that allows manufacturers and other third-
                  party merchants, like Defendants, to advertise, distribute, offer
                  for sale, sell and ship their retail products, which, upon
                  information and belief, primarily originate from China,
                  directly to consumers worldwide and specifically to
                  consumers residing in the U.S., including New York
Sealing Order     Order to Seal File entered on October 10, 2018                        10
Complaint         Plaintiffs’ Complaint filed on October 10, 2018                       11

                                           i
       Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 4 of 16



Application          Plaintiffs’ ex parte application for: 1) a temporary restraining   17-21
                     order; 2) order restraining assets and Merchant Storefronts (as
                     defined infra); 3) order to show cause why a preliminary
                     injunction should not issue; 4) an order authorizing alternative
                     service by electronic means and 5) an order authorizing
                     expedited discovery filed on October 10, 2018
Groves Dec.     Declaration of Michelle Groves in Support of Plaintiffs’                 20
                Application
Wolgang Dec.    Declaration of Spencer Wolgang in Support of Plaintiffs’                 21
                Application
Arnaiz Dec.     Declaration of Jessica Arnaiz in Support of Plaintiffs’                  19
                Application
TRO             1) Temporary Restraining Order; 2) Order Restraining Assets              23
                and Merchant Storefronts; 3) Order to Show Cause Why a
                Preliminary Injunction Should Not Issue; 4) Order
                Authorizing Alternative Service by Electronic Means and 5)
                Order Authorizing Expedited Discovery entered on October
                10, 2018
PI Show Cause October 23, 2018 hearing to show cause why a preliminary                  N/A
Hearing         injunction should not issue.
PI Order        October 24, 2018 Preliminary Injunction Order                             6
Amended PI      October 26, 2018 Preliminary Injunction Order                            27
Order
User Account(s) Any and all websites, any and all accounts with online                  N/A
                marketplace platforms such as eBay.com, as well as any and
                all as yet undiscovered accounts with additional online
                marketplace platforms held by or associated with Defendants,
                their respective officers, employees, agents, servants and all
                other persons in active concert with any of them
Merchant        Any and all User Accounts through which Defendants, their               N/A
Storefront(s)   respective officers, employees, agents, servants and all
                persons in active concert or participation with any of them
                operate storefronts to manufacture, import, export, advertise,
                market, promote, distribute, display, offer for sale, sell and/or
                otherwise deal in products, including Counterfeit Products,
                which are held by or associated with Defendants, their
                respective officers, employees, agents, servants and all
                persons in active concert or participation with any of them
Pikmi Pops           One of the most popular Moose Brands, a plastic lollipop           N/A
Products             vessel with a sweet-smelling, miniature plush character and an
                     assortment of “surprises,” such as stickers, charms and unique
                     messages inside the lollipop vessel




                                               ii
       Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 5 of 16



Pikmi Pops          U.S. Trademark Registration No. 5,455,654 for the wordmark          N/A
Marks               “PIKMI POPS SURPRISE!” for a wide variety of goods in
                    Classes 16 and 28, U.S Trademark Registration No. 5,357,254
                    for “PIKMI POPS” for a variety of goods in Classes 16 and


                    28, U.S. Trademark Registration No. 3,363,052 for           for
                    a for a wide variety of goods in Classes 22, 23, 28, 38 and 50

                    and U.S. Trademark Registration No. 5,178,557 for             for
                    a wide variety of goods in Classes 9, 16 and 28
Pikmi Pops          U.S. Copyright Registration No. VA 1-2-073-582 covering the         N/A
Works               Pikmi Pops Collector’s Guide and characters, U.S. Copyright
                    Registration No. VA 2-078-671 covering the Pikmi Pops
                    Packaging Artwork and U.S. Copyright Registration No. VA
                    2-100-433 covering the Pikmi Pops Season 2 Collector’s
                    Guide and characters, as well as numerous common law
                    copyrights
Counterfeit         Products bearing or used in connection with the Pikmi Pops          N/A
Products or         Marks and/or Pikmi Pops Works, and/or products in
Infringing          packaging and/or containing labels and/or hang tags bearing
Products            the Pikmi Pops Marks and/or Pikmi Pops Works, and/or
                    bearing or used in connection with marks and/or artwork that
                    are confusingly or substantially similar to the Pikmi Pops
                    Marks and/or Pikmi Pops Works and/or products that are
                    identical or confusingly or substantially similar to the Pikmi
                    Pops Products
Defendants’         Any and all money, securities or other property or assets of        N/A
Assets              Defendants (whether said assets are located in the U.S. or
                    abroad)
Defendants’         Any and all financial accounts associated with or utilized by       N/A
Financial           any Defendants or any Defendants’ User Accounts or
Accounts            Merchant Storefront(s) (whether said account is located in the
                    U.S. or abroad)
Financial           Any banks, financial institutions, credit card companies and        N/A
Institutions        payment processing agencies, such as eBay, PayPal Inc.
                    (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong Global
                    Solutions, Inc. (“PingPong”), and other companies or agencies
                    that engage in the processing or transfer of money and/or real
                    or personal property of Defendants
Third Party         Online platforms, including, without limitation, those owned        N/A
Service Providers   and operated, directly or indirectly by eBay, as well as any and
                    all as yet undiscovered online marketplace platforms and/or
                    entities through which Defendants, their respective officers,
                    employees, agents, servants and all persons in active concert
                    or participation with any of them manufacture, import, export,
                    advertise, market, promote, distribute, offer for sale, sell

                                              iii
       Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 6 of 16



                     and/or otherwise deal in Counterfeit Products which are
                     hereinafter identified as a result of any order entered in this
                     action, or otherwise
Defendants’          Defendants’ Assets from Defendants’ Financial Accounts that       N/A
Frozen Assets        were and/or are attached and frozen or restrained pursuant to
                     the TRO and/or PI Order, or which are attached and frozen or
                     restrained pursuant to any future order entered by the Court in
                     this Action
Plaintiffs’ Motion   Plaintiffs’ Motion for Default Judgment and a Permanent           TBD
for Default          Injunction Against Defaulting Defendants filed on June 6,
Judgment             2019
Yamali Aff.          Affidavit by Danielle S. Yamali in Support of Plaintiffs’         TBD
                     Motion for Default Judgment
Wish Discovery       The supplemental report identifying Defendants’ Infringing        N/A
                     Product Id, Merchant Id, Merchant Real Person Name, Email
                     Address, Physical Address, Product Lifetime Units Sold and
                     Product Lifetime GMV, provided by counsel for
                     ContextLogic to Plaintiffs’ counsel pursuant to the expedited
                     discovery ordered in both the TRO, PI Order and Amended PI
                     Order




                                              iv
          Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 7 of 16



        This matter comes before the Court by motion filed by Plaintiffs Moose Toys Pty LTD,

Moose Creative Pty LTD, Moose Enterprise Pty LTD and Moose Creative Management Pty LTD

for the entry of final judgment and permanent injunction by default against Defaulting Defendants

for Defaulting Defendants’ trademark infringement, trademark counterfeiting, false designation of

origin, passing off and unfair competition, copyright infringement and related state and common

law claims arising out of Defaulting Defendants’ unauthorized use of Plaintiffs’ Pikmi Pops Marks

and Pikmi Pops Works, without limitation, in their manufacturing, importing, exporting,

advertising, marketing, promoting, distributing, displaying or offering for sale and/or selling

and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Danielle S.

Yamali in support of Plaintiffs’ Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiffs on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiffs have sufficiently set forth the basis for the statutory


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Complaint, Application or Glossary.

                                                       1
     Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 8 of 16



damages award requested in their Memorandum of Law in Support of their Motion for Default

Judgment, the Court finds such an award to be reasonable and Plaintiffs are awarded statutory

damages against each of the Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c)

of the Lanham Act as follows (“Defaulting Defendants’ Individual Damages Award”), plus

post-judgment interest:

                                                     REQUESTED
                          DEFAULTING
                                                     STATUTORY
                          DEFENDANT
                                                      DAMAGES

                   laotaitaishop                   $50,000.00


                   Mike1992                        $50,000.00


                   nuan xiao wu                    $50,000.00


                   self-abandonment people         $50,000.00
                                                                             $25,000
                   wangtong992                     $50,000.00


                   addition                        $50,000.00


                   banana bow                      $50,000.00


                   weixiaoming1                    $50,000.00


                   wenwen198905011                 $50,000.00


                   zyt15919                        $50,000.00




                                            2
       Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 9 of 16




                     yalipujiang                       $50,000.00


                     bestu                             $50,000.00


                     fuqian1993                        $50,000.00


                     China good commodity              $50,000.00


                     chenxintao                        $50,000.00


                     oppohere                          $50,000.00


                     CLOUDLING                         $50,000.00


                     waitingfouyou                     $50,000.00


                     LEOLIN459                         $50,000.00


                     wangdachui                        $75,000.00




                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

  their respective officers, agents, servants, employees, successors and assigns and all persons

  acting in concert with or under the direction of Defaulting Defendants (regardless of whether

  located in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:



                                               3
Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 10 of 16



A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

   displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

   or any other products bearing the Pikmi Pops Marks and/or marks that are confusingly

   similar to, identical to and constitute a counterfeiting and/or infringement of the Pikmi

   Pops Marks and/or incorporating the Pikmi Pops Works and/or artwork that is

   substantially similar to, identical to and constitute infringement of the Pikmi Pops

   Works;

B. directly or indirectly infringing in any manner any of Plaintiffs’ trademarks, copyrights

   or other rights (whether now in existence or hereafter created) including, without

   limitation, the Pikmi Pops Marks and Pikmi Pops Works;

C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’

   trademarks, copyrights or other rights (whether now in existence or hereafter created)

   including, without limitation, the Pikmi Pops Marks and Pikmi Pops Works to identify

   any goods or services not authorized by Plaintiffs;

D. using any of Plaintiffs’ trademarks, copyrights or other rights (whether now in

   existence or hereafter created) including, without limitation, the Pikmi Pops Marks and

   Pikmi Pops Works, or any other marks or artwork that are confusingly or substantially

   similar to the Pikmi Pops Marks and Pikmi Pops Works on or in connection with the

   manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

   displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

   Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the



                                         4
        Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 11 of 16



           trade and/or the public as to the affiliation, connection or association of any product

           manufactured, imported, exported, advertised, marketed, promoted, distributed,

           displayed, offered for sale or sold by Defaulting Defendants with Plaintiffs, and/or as

           to the origin, sponsorship or approval of any product manufactured, imported, exported,

           advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

           Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiffs;

       F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

           business records, documents or any other records or evidence relating to:

               i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

               ii. Defaulting Defendants’ Assets; and

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                   distribution, display, offering for sale and/or sale of Counterfeit Products by

                   Defaulting Defendants and by their respective officers, employees, agents,

                   servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiffs any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the



                                                 5
        Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 12 of 16



     possession, custody or control of Defaulting Defendants that infringe any of Plaintiffs’

     trademarks, copyrights or other rights including, without limitation, the Pikmi Pops Marks

     and Pikmi Pops Works, or bear any marks or artwork that are confusingly or substantially

     similar to the Pikmi Pops Marks and Pikmi Pops Works pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

           Defaulting Defendants’ Financial Accounts;

       C. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

       A. providing services to Defaulting Defendants and Defaulting Defendants’ User

           Accounts and Merchant Storefronts, including, without limitation, continued operation

           of Defaulting Defendants’ User Accounts and Merchant Storefronts; and




                                                6
       Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 13 of 16



     B. knowingly instructing, aiding or abetting any other person or business entity in

         engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

         and III(3)(A) through III(3)(B) above through III(4)(A) above.

               IV.    Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of New

  York State’s Civil Practice Law and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiffs would have

  enforcing this Order, Defaulting Defendants’ Frozen Assets from Defaulting Defendants’

  Frozen Accounts, are, to the extent that a given Defaulting Defendant’s Frozen Assets equal

  Defaulting Defendants’ Individual Damages Award, hereby released and transferred to

  Plaintiffs as full satisfaction of Defaulting Defendants’ Individual Damages Award for that

  Defaulting Defendant, and those Defaulting Defendant’s Frozen Assets shall be transferred by

  the Financial Institutions to Plaintiffs through Plaintiffs’ counsel within twenty (20) business

  days following the service of this Order, and upon receipt by Plaintiffs’ counsel of such

  Defaulting Defendant’s Frozen Assets in full satisfaction of Defaulting Defendants’ Individual

  Damages Award, the Financial Institution(s) holding that Defaulting Defendant’s Frozen

  Assets and Defaulting Defendants’ Frozen Accounts may unfreeze that Defaulting Defendant’s

  Frozen Assets and Defaulting Defendant’s Frozen Accounts. To the extent that a Defaulting

  Defendant’s Frozen Assets are less than Defaulting Defendants’ Individual Damages Award,

  that Defaulting Defendant’s Frozen Assets are hereby released and transferred to Plaintiffs as

  partial satisfaction of Defaulting Defendants’ Individual Damages Award for that Defaulting

  Defendant and those Defaulting Defendant’s Frozen Assets shall be transferred by the



                                                 7
      Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 14 of 16



  Financial Institutions to Plaintiffs through Plaintiffs’ counsel within (20) business days

  following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiffs would have enforcing this Order, the Court also hereby grants Plaintiffs’ request for

  a post-judgment restraining order continuing the attachment of each Defaulting Defendant’s

  Frozen Assets until Plaintiffs have recovered the full payment of Defaulting Defendants’

  Individual Damages Award owed to it by that Defaulting Defendant under this Order, or until

  further order of this Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiffs would have enforcing this Order, until Plaintiffs have recovered the full payment of

  Defaulting Defendants’ Individual Damages Award owed to them by any Defaulting

  Defendant under this Order, in the event that Plaintiffs discover new and/or additional

  Defaulting Defendants’ Assets (whether said assets are located in the U.S. or abroad) and/or

  Defaulting Defendants’ Financial Accounts (whether said account is located in the U.S. or

  abroad) (“Defaulting Defendants’ Additional Assets” and “Defaulting Defendants’ Additional

  Financial Accounts,” respectively), Plaintiffs shall have the ongoing authority to serve this

  Order on any Financial Institutions controlling or otherwise holding such Defaulting



                                               8
       Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 15 of 16



   Defendants’ Additional Assets and/or Defaulting Defendants’ Additional Financial Accounts

   (“Financial Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

   Accounts”);

      A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

            Additional Assets and/or Financial Accounts shall immediately locate Defaulting

            Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

            Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

            Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

      B. After twenty (20) business days following the service of this Order on Financial

            Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

            Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

            and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

            Assets to Plaintiffs as partial or full satisfaction of Defaulting Defendants’ Individual

            Damages Award, unless Defaulting Defendant has filed with this Court and served

            upon Plaintiffs’ counsel a request that such Defaulting Defendants’ Additional Assets

            be exempted from this Order.

       V.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO, PI Order and Amended PI Order, shall be

   deemed effective as to Defendants, Financial Institutions and Third Party Service Providers

   through the pendency of this action.




                                                  9
         Case 1:18-cv-09262-AJN Document 74 Filed 06/29/20 Page 16 of 16



                                    VI.    Miscellaneous Relief

 1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

     the Court and Plaintiffs’ counsel, appear and move for dissolution or modification of the

     provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

     Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

     Additional Financial Accounts;

 2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

     contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

     by the Court, including fines and seizure of property;

 3) The Court releases the Twenty Thousand U.S. Dollar ($20,000.00) security bond that Plaintiff

     submitted in connection with the action to counsel for Plaintiffs, Epstein Drangel, LLP, 60 East

     42nd Street, Suite 2520, New York, NY 10165; and

 4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

     enforce this Order.


 SO ORDERED.
                                        2020
              29            June                  6:20
 SIGNED this _____ day of ____________, 2019, at _______  p
                                                         __.m.


                                                      _________________________________
                                                      HON. ALISON J. NATHAN
In accordance with Rule 69 of the Federal Rules       UNITED STATES DISTRICT JUDGE
of Civil Procedure and Section 5222 of New
York State's Civil Practice Law and Rules
("CPLR"), and this Court's inherent equitable
power to issue remedies ancillary to its authority
to provide final relief, the Defendants are
forbidden to make or suffer any sale,
assignment, transfer or interference with any
property in which they have an interest, except
as set forth in subdivisions (h) and (i) of Section
5222 of the CPLR. The Court also dissolves the
automatic stay imposed by Rule 62 of the
Federal Rules of Civil Procedure and allows for 10
immediate enforcement of the judgment.
SO ORDERED.
